UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ENEMUS SAMUELS,
Plaintiff-Appellant,

v.
                                                                       No. 99-2551
AGENCY INSURANCE COMPANY OF
MARYLAND, INCORPORATED;
MARK T. MIXTER,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
William M. Nickerson, District Judge.
(CA-99-354-WMN)

Submitted: April 20, 2000

Decided: May 16, 2000

Before WILKINS and LUTTIG, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David Huntington Williams, WILLIAMS & EOANNOU, P.C.,
Bethesda, Maryland, for Appellant. William D. Foote, Jr., Rockville,
Maryland; J. Paul Mullen, Kathleen M. Bustraan, LORD & WHIP,
P.A., Baltimore, Maryland, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Enemus Samuels appeals from the district court's orders (1) grant-
ing the motions to dismiss the complaint filed by Agency Insurance
Company of Maryland, Inc., and Mark Mixter ("Defendants"), and (2)
denying Samuels' motions for reconsideration and for leave to file an
amended complaint. Finding no error and no abuse of discretion, we
affirm.

Samuels, a naturalized American citizen who was born in the
Republic of Cameroon, Africa, filed a complaint alleging that Defen-
dants' actions in investigating and ultimately denying his insurance
claim with respect to the theft of his car constituted violations of 42
U.S.C. § 1981 (1994), breach of contract, intentional infliction of
emotional distress, fraud, defamation, and intentional interference
with his contract of insurance.

The district court found that Samuels "failed to allege any specific
facts regarding his claim under Section 1981," and granted the Defen-
dants' motions to dismiss. The court declined to exercise its supple-
mental jurisdiction over the pendent state law claims and dismissed
those as well. Samuels filed a motion for reconsideration and a
motion for leave to file an amended complaint. The district court
denied these motions, finding that Samuels failed to present any basis
for reconsideration and that the proposed amended complaint also
contained only conclusory allegations of discrimination and therefore
failed to state a claim. From these orders, Samuels appeals.*
_________________________________________________________________
*Because Samuels' motion for reconsideration was filed within ten
days of the order dismissing his complaint and it calls into question the
correctness of the judgment, it is treated as a motion under Fed. R. Civ.
P. 59(e), and therefore Samuels' timely appeal from the denial of the
Rule 59(e) motion brings both that order and the underlying order before
this court. See Fed. R. App. P. 4(a)(4)(A)(iv); Dove v. CODESCO, 569
F.2d 807, 809-10 (4th Cir. 1978).

                    2
We find that Samuels did not allege facts sufficient to support a
claim under § 1981. He did not complain that Agency refused to con-
tract with him or that Agency interfered with his right to enforce a
contract. Samuels alleged that Agency and its attorney, Mixter, sub-
jected him to an examination during which Mixter was rude, insult-
ing, and abusive. Samuels alleged that Agency denied his insurance
claim. While Samuels asserted that these actions occurred because of
his race and national origin, his complaint is too conclusory and
unsupported by factual allegations to present a viable claim upon
which relief can be granted under § 1981. See Simpson v. Welch, 900
F.2d 33, 35 (4th Cir. 1990).

In his motion for reconsideration, Samuels merely repeated the
arguments he presented in his opposition to the Defendants' motions
to dismiss. We find no abuse of discretion in the district court's denial
of the motion for reconsideration where Samuels failed to make a
showing of an error of law or an intervening change in the law and
failed to present any new grounds in support of his position. See
Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993).

We further find that the district court did not abuse its discretion
in denying Samuels leave to file his amended complaint. The
amended version contained the same conclusory allegations as were
present in the original complaint. The allegations in Samuels'
amended complaint also were based on his mere speculation that the
reason for holding the examination, subjecting him to Mixter's rude
and insulting questioning, and ultimately denying his insurance claim
was the Defendants' discrimination against him on the basis of his
race or national origin. Because amendment to the complaint would
have been futile, the district court properly denied the motion for
leave to amend. See Bauchman v. West High Sch. , 132 F.3d 542, 562
(10th Cir. 1997) (affirming denial of leave to amend where amend-
ment would be futile), cert. denied, 524 U.S. 953 (1998); S.S. Silber-
blatt, Inc. v. East Harlem Pilot Block--Bldg. 1 Hous. Dev. Fund Co.,
608 F.2d 28, 42 (2d Cir. 1979) (finding leave to amend may be denied
when amended complaint fails to state a cause of action).

In conclusion, we affirm the district court orders granting Defen-
dants' motions to dismiss and denying Samuels' motions for recon-
sideration and for leave to file an amended complaint. We dispense

                     3
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4